Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2014

                                      No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18394
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER

        Appellee has filed a motion to strike appellant’s brief and to dismiss the appeal for want
of prosecution. In the motion, appellee also seeks sanctions, contending appellant’s appeal is
frivolous. We have reviewed the motion and determined that it should be carried with the
appeal. Accordingly, we ORDER appellee’s motion to strike and dismiss the appeal, as well as
the request for sanctions, carried with the appeal.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court